Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-12 and 15-16 are pending. Claims 13-14 and 17-30 have been canceled. Claims 1-12 and 15-16 have been examined.

Withdrawn Claim Rejections - 35 USC § 112
The cancelation of Claim 13 overcomes the rejection under 35 U.S.C. 112(b), therefore this rejection is withdrawn.

Claim Objections
Claim 15 is objected to because of the following informalities: last two words “zone zones”, the first word “zone” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US20160223536A1) in view of Yoshioka et al. (US20150168395A1) and Gasperino et al. (US20160084796A1).
Regarding claim 1, Johnson teaches throughout the publication lateral flow test strips, systems, and methods are provided for measuring the presence and levels of analytes in samples (Abstract). 
In detail, Johnson teaches an immunoassay device comprising: 
a frame defining an interior (Par. 134: a housing which may hold a lateral flow test strip); 
an assay chip disposed within the interior, the assay chip being defined by a porous layer made from a hydrophilic material that enables lateral fluid transport, a first end, and an opposing second end (Fig. 1 and Par. 56: an assay chip can be a substrate 100 together with conjugate pad 106; layers of membrane or substrate 100 which may be nitrocellulose);
a sample zone including a sample pad adjacent to and in contact with the first  end of the assay chip, in which the sample zone is configured to receive a first sample fluid having at least one analyte of interest (Fig. 1B, Par. 58: the fluid sample 104 is applied to the sample pad 102; Fig. 1B shows that sample pad is located adjacent one end of the assay chip; Par. 59: some or all of the target analyte 105 in the sample), 
at least one conjugate zone downstream of the sample zone, and comprising a conjugate material disposed entirely within the assay chip without a separate conjugate pad (Fig. 1A-B and Par. 58: conjugate region wherein conjugate material may be applied to a conjugate pad 106 material, Fig. 1A-B shows conjugate material disposed entirely within the assay chip without a separate conjugate pad); 
one or more capture zones downstream of the at least one conjugate zone and having at least one capture antibody disposed within the assay chip (Fig. 1A-B and Par. 58: unlabeled mouse anti-HCG 134 is applied to the test region 108, Fig. 1A-B shows the test region 108 is located within the substrate 100); and 
at least one waste zone downstream of the at least one capture zone (Fig. 1A-B and Par. 58: wicking pad 112; Fig. 4 and Par. 61: at the end of the strip is an absorbent wicking pad 412 to promote the wicking of the sample and eluent), 
wherein the assay chip further comprises an optically transparent support layer (Par. 192: in an alternative or additional embodiment, a back side illumination system may be utilized with a transparent or semitransparent substrate) and a single porous layer in each of the sample zone, one or more capture zones, and the at least one waste zone (Fig. 1A-B and Par. 58 shows a single porous layer in each of the sample zone (102), one or more capture zones (108), and the at least one waste zone (112)), and in which the sample pad extends along a portion of the at least one conjugate zone (Fig. 1A-B shows the sample pad (102) extends along a portion of the at least one conjugate zone (106)). 
Johnson does not specifically teach that the assay chip comprises multiple porous layers formed in the at least one conjugate zone, each of the porous layers having different pore diameters wherein the conjugate material is disposed within each of the porous layers.
Yoshika teaches throughout the publication an in vitro diagnostic tool configured to quantitatively or qualitatively detect a suspected substance in a test solution (Abstract). 
In detail, Yoshika teaches that the in vitro diagnostic tool 100 includes a membrane 10 therefor, i.e., a stacked body including: a first porous layer 10a having a first surface as the bottom planar surface and a second surface as the top planar surface; a base sheet 10 b formed on the first surface of the first porous layer 10a; and a second porous layer 10c formed on the second surface of the first porous layer 10a. The first porous layer 10a and the second porous layer 10c are each formed of a non-woven fabric having a matrix structure of nanofibers formed by electrostatic spinning (Par. 69 and Fig. 1). Yoshika teaches that since the pore size distribution in the first porous layer and the pore size distribution in the second porous layer can each be individually controlled, a region suited for flowing of the test solution and a region suited for carrying of the reagent can be provided separately (Par. 32 and 45). Yoshika also teaches the flow rate of the test solution in the first porous layer in its planar direction, and the flow rate of the test solution in the second porous layer in its planar direction, can be made different from each other. This enables easier control of distribution of the test solution flowing in the in vitro diagnostic tool (Par. 49). Yoshika teaches that a first reagent holding portion 12 is disposed a short distance away from the test solution inlet portion 11 of the second porous layer 10 c, and holds a labeling reagent 12 a configured to specifically bind to a suspected substance (antigen) contained in the test solution (Par. 71).
Gasperino teaches flow assays including at least one electrically-actuated valve configured to control fluid flow and methods of operating such flow assays (Abstract). Gasperino teaches one or more taggants can be disposed in the at least one hydrophilic porous layer 110 in the conjugate (Fig. 1A-1B, Par. 32). “the at least one” here would mean one or two or more, therefore Gasperino teaches one or more taggants can be disposed in one or two or more hydrophilic porous layer in the conjugate area.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the conjugate zone of Johnson, to use a first layer and a second layer each having different pore sizes in the porous layer of the assay device, as taught by Yoshika. Doing so would enable easier control of distribution of the test solution flowing in the in vitro diagnostic tool as taught by Yoshika (Yoshika, Par. 49).
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the conjugate zone of Johnson in view of Yoshika, to dispose the conjugate material within each of the porous layers, as taught by Gasperino, to arrive at the claimed invention, as Gasperino teaches conjugate reagents can be disposed in the at least one hydrophilic porous layer, “the at least one” here would mean one or two or more. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent “conjugate material disposed in the conjugate pad which binds to the analytes” would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired disposing position of conjugate material.
One of skill in the art would have a reasonable expectation of success in combining Johnson with Yoshika because both are directed to a assay device using porous layers for transporting samples. One of skill in the art would have a reasonable expectation of success in combining Johnson in view of Yoshika with Gasperino because both are directed to a lateral flow assay device having conjugate zones.

Regarding claim 2, Johnson in view of Yoshika and Gasperino teaches the device wherein the assay chip comprises a plurality of capture zones disposed downstream of the conjugate zone (Johnson Par. 19: as shown in FIG. 11A, the test strip comprises multiple test regions; Johnson Fig. 1 shows the test regions disposed downstream of the conjugate zone).

Regarding claim 3, Johnson in view of Yoshika and Gasperino teaches the device in which the capture zones are disposed serially on the assay chip (Fig. 1 shows that the two reaction sites are disposed serially on the assay strip).

Regarding claim 4, Johnson in view of Yoshika and Gasperino teaches the device wherein the waste zone comprises an absorption pad made from a porous material attached to the end of the assay chip opposite the end forming the sample zone (Johnson, Fig. 1 and Par. 61: at the end of the strip is an absorbent wicking pad 412 to promote the wicking of the sample and eluent).

Claims 5-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Yoshioka and Gasperino, further in view of DeMatteo et al. (US20040018576A1).
Regarding claim 5, Johnson in view of Yoshika and Gasperino teaches the an immunoassay device comprising a test strip having at least one conjugate zone, at least one capture zone and having opposing ends forming part of a sample zone and a waste zone according to claim 1 as outlined in detail above.
Johnson in view of Yoshika and Gasperino does not specifically teach the device comprising a plurality of assay chips. 
DeMatteo teaches an assay device comprising a plurality of assay chips, each of the assay chips comprising at least one conjugate zone, at least one capture zone and having opposing ends forming part of a sample zone and a waste zone (Par. 65-67 and Fig. 3: first test strip (20) and second test strip (21). Both comprising at least one conjugate zone, at least one capture zone and having opposing ends forming part of a sample zone and a waste zone).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the assay device of Johnson in view of Yoshika and Gasperino, to accommodate more than one test strip in the assay device, as taught by Dematteo, for the purpose of performing multiple tests side by side as taught by Dematteo (Dematteo Par. 18).
One of skill in the art would have a reasonable expectation of success in combining Johnson in view of Yoshika and Gasperino with Dematteo because both are directed to a immunoassay device which comprising a housing that can hold test strips.
Regarding claim 6, Johnson in view of Yoshika, Gasperino and Dematteo teaches the device in which each of the plurality of assay chips are disposed in parallel spaced relation within the interior of the device (Dematteo Par. 63 and Fig. 3: preferably well (13) and well (14) are large enough so that each well can hold one test strip of the present invention).

Regarding claim 7, Johnson in view of Yoshika, Gasperino and Dematteo teaches the device further comprising a plurality of sample pads, each sample pad being attached to one end of a said assay chip at the sample zone, the device having a plurality of sample zones and waste zones (Dematteo Par. 65: FIG. 3 shows first test strip ( 20) contains a first receiving member (22) disposed upon a first conjugate pad (23), and the first absorbent pad (27); Par. 66: FIG. 3 shows second test strip ( 21) contains a second receiving member (28) disposed upon a second conjugate pad (29), Par. 67: located towards the top end ( 15) of substrate (11) is a second absorbent pad (33)).

Regarding claim 8, Johnson in view of Yoshika, Gasperino and Dematteo teaches the device further comprising a spacer structure disposed within the interior of the device, the spacer structure including at least one feature for maintaining the assay chip in a position and minimize chances for fluid wicking flow between the chip and the frame (Dematteo Par. 63, Fig. 3: Housing (11) also has at its center a divider (12); Par. 64, Fig. 3: at least one catch (19) positioned within each well for holding test strip (21) in place).

Regarding claim 9, Johnson in view of Yoshika, Gasperino and Dematteo teaches the device further comprising a solid frame including a top cover and a bottom cover (Dematteo Par. 63, Fig. 3: the device comprises a housing, casing, or substrate (11) of elongate rectangular form is of hollow construction, Dematteo Par. 64: a cap (18) may be fitted onto substrate (11)).

Regarding claim 10, Johnson in view of Yoshika, Gasperino and Dematteo teaches the device wherein the top cover includes a formed fluid metering window disposed and aligned with the sample pad (Dematteo Par. 70: when the device is used, liquid sample is added through gap (34), the sample immediately wets the first receiving member (22) of the first test strip (20); Dematteo Par. 71: similar, when the device is used, liquid sample is added through gap (36)). Since there is no specific definition in the Specification, the term “fluid metering window” is interpreted using the broadest reasonable interpretation as any opening that allow the sample being added.

Regarding claim 11, Johnson in view of Yoshika, Gasperino and Dematteo teaches the device further comprising a scan window disposed in the frame, the scan window extending longitudinally and aligned with the capture zone (Dematteo Par. 70: the first reagent containing detection zone (25), and second reaction zone (26) in first test strip (20), are positioned to be in window (33)). Johnson in view of Yoshika, Gasperino and Dematteo further teaches that the housing may be constructed to have a transparent back plate to facilitate a densitometric analysis, or transmission of light through the test strip to facilitate quantitation of total Bence Jones proteins. If desired, the housing may also be provided with further means which enable a further zone of the porous solid phase carrier material to be observed from outside the housing and which further zone incorporates one or more control reagents which enable an indication to be given as to whether the assay procedure has been completed (Dematteo Par. 46). Therefore, although Johnson in view of Yoshika, Gasperino and Dematteo does not specifically teach that the scan window extending longitudinally and aligned with the conjugate zone and at least a portion of the waste zone, Johnson in view of Yoshika, Gasperino and Dematteo teaches means for observing other zones on the assay device (Dematteo Par. 46).
Additionally, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re GarEdner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 IV. A. 

Regarding claim 12 , Johnson in view of Yoshika, Gasperino and Dematteo teaches the device in which the scan window is formed in one of the top cover (Dematteo Fig. 5 shows the window 33 is formed on the top cover).

Regarding claim 15, Johnson in view of Yoshika, Gasperino and Dematteo teaches the device further comprising a plurality of beads disposed in the at least one conjugate zone (Dematteo Par. 16: the device also incorporating a labeled specific binding reagent in a conjugate pad which is freely mobile in the porous carrier when in the moist state; Dematteo Par. 50, labeled specific binding reagent comprises a chromogenic label, such as minute colored particles),
wherein multiple porous layers creates a flow velocity gradient, and further creates a wider distribution of dissolved conjugate into the one or more capture zones (Yoshika, Par. 50: when the flow rate of the test solution in the second porous layer is faster than that in the first porous layer, the resistance against the flow of the test solution in the second porous layer is relatively small. Therefore, the distribution of the test solution in the thickness direction of the multi-layer membrane including the first and second porous layers, can be equalized). 
In addition, It is notes that a recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does. Therefore as long as the prior art teaches the test device “in which the porous layer is defined by a first layer and a second layer, each layer having different sized pore diameters” and “a plurality of beads disposed in the conjugate layer”, it satisfies the limitation “wherein the first and second layers of the porous layer of the chip creates a flow velocity gradient, and further creates a wider distribution of dissolved conjugate into the capture zone”. See MPEP 2114 and 2115.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Yoshika, Gasperino and Dematteo, as applied to claim 15 above, further in view of Jones et al. (US20060040408A1), as evidenced by Linnes et al. (US20190126270A1).
Regarding claim 16. Johnson in view of Yoshika, Gasperino and Dematteo teaches the device of claim 15 as outlined in detail above. Johnson in view of Yoshika, Gasperino and Dematteo further teaches that an unlabeled specific binding reagent which is permanently immobilized in a detection zone on the carrier material (Dematteo Par. 14).
Johnson in view of Yoshika, Gasperino and Dematteo does not specifically teach that the device wherein the at least one capture layer includes hydrophilic beads having coated antibodies.
Jones teaches throughout the publication single-layer lateral flow formats, materials and methods for detecting the presence of an analyte using a test strip comprising a dry porous medium comprising a single hydrophilic matrix (Abstract).
Specifically, Jones teaches that In FIG. 2B, a sample comprising an analyte (110) is applied to the sample application zone (A), and it is wicked via capillary action through the test strip to the conjugate release zone (B), where it will bind to some of the labeled binding reagent (80) to form the first complex (120) (see also FIG. 2C) (Par. 607). Jones also teaches that in FIG. 2C, the first complex (120) and some unbound labeled binding reagent (80) are wicked through the test strip to the capture test zone (C), where they contact the capture test reagent (90). In this example, the capture test reagent (90) also recognizes the analyte (110) and, therefore, binds the first complex (120) to form the second complex (130) (Par. 608). 
Jones further teaches that the capture beads used as capture test reagents and capture control reagents must be retained within the structure of the network (e.g., via physical entrapment) and must remain substantially immobile during use of the lateral flow test strip, even when contacted with the liquid sample. The beads are preferably latex, but may be any material that does not interfere with the label on the carrier beads, Other potential materials include cellulose (Par. 623). It is known in the art that cellulose is hydrophilic as evidenced by Linnes (Linnes, Par. 8: the porous hydrophilic substrate may comprise cellulose).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Johnson in view of Yoshika, Gasperino and Dematteo, to incorporate the hydrophilic beads having coated antibodies in the capture zone, as taught by Jones, to arrive at the claimed invention. Doing so would ensure that the capture test beads (90) do not flow through the matrix as the labeled binding reagent of the conjugate release zone does due to physical entrapment as taught by Jones (Jones, Par. 608 and 623).
One of skill in the art would have a reasonable expectation of success in combining Johnson in view of Yoshika, Gasperino and Dematteo with Jones because both are directed to a lateral flow device having capture zones.

Response to Arguments
Applicant’s arguments filed on 08/08/2022, with respect to the 102 rejection based on DeMatteo et al. and 103 rejections based on DeMatteo et al. in view of Yoshika et al. have been fully considered and are persuasive. Therefore, these rejections have been withdrawn. However, upon further consideration, a new ground of rejection applied to the newly amended claims is made in view of Johnson in view of Yoshika, Gasperino, Dematteo and Jones, as outlined in detail above, which will not be repeated here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1677                                                                                                                                                                                                        




/REBECCA M GIERE/Primary Examiner, Art Unit 1677